The juvenile appealed from the denial in the Juvenile Court of his motion to vacate a condition of probation, specifically the requirement that he be subject to global positioning system (GPS) monitoring. We granted the juvenile’s application for direct appellate review. We now dismiss the appeal as moot.
After the juvenile filed his appeal, a judge in the Juvenile Court allowed his motion to terminate his probation early. This relieved the juvenile of the GPS monitoring requirement. The issues raised in his appeal are therefore moot. The issues are likely to recur but are not apt to evade review. Particularly where they are constitutional in nature, we decline to decide them in a moot case. See Lockhart v. Attorney Gen., 390 Mass. 780, 783-784 (1984).

Appeal dismissed.